MEMORANDUM **
Hoshiyar Singh, a native and citizen of India, petitions pro se for review of a *633Board of Immigration Appeals (“BIA”) decision that affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.
“Where, as here, the BIA reviews de novo the IJ’s decision, our review is limited to the decision of the BIA.” Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1011 (9th Cir.2006). We review for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
The BIA’s denial of Singh’s claim is supported by substantial evidence, because the record indicates that the police targeted Singh for arrest and interrogation as part of a bona fide investigation into militant activity. See Dinu v. Ashcroft, 372 F.3d 1041, 1043-44 (9th Cir.2004).
Because Singh failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.